DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 1-7 and 15-20 are withdrawn from consideration.

Election/Restrictions
Applicants election without traverse of claims 8-14 in the reply filed on 9 October 2022 is acknowledged.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9 October 2022.

Claim Objections
Claim 10 is objected to because of the following informalities:
With Regards to Claim 10:  Instant claim 10 recites "manufactured aluminum further an oxide" on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "manufactured aluminum further comprises an oxide".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 6,921,177 B2) in view of Karabin et al. (US 2017/0292174 A1).
Regarding Claim 8:  Schaefer discloses a high precision mirror (ref. #70) comprising: a substrate (ref. #12) having a surface (ref. #13) thereon; a thin-film intermediate layer (ref. #76; which is considered equivalent to the claimed "binding layer") of an amorphous silicon on the surface of the substrate; a finish layer (ref. #16) arranged on a surface (ref. #77) of the thin-film intermediate layer that is opposite the substrate, the finish layer having a polished surface (ref. #17) opposite the substrate; and a thin reflective layer (ref. #21) on the polished surface of the finish layer (figures 1 to 3, [Col. 2: li. 55 to Col. 3: li. 9], [Col. 3: li. 52-59], and [Col. 4: li. 35-64] of Schaefer).  Schaefer also discloses that the substrate can be an aluminum alloy (e.g. 6061-T6 alloy) or made from any other suitable material ([Col. 3: li. 1-8] and [Col. 5: li. 1-5] of Schaefer).  Specifically, Schaefer provides for --a mirrored apparatus comprising: a substrate having a surface and comprising aluminum and silicon; a binding layer arranged on the surface of the substrate; a finish layer arranged on the binding layer, the finish layer having a polished surface opposite the substrate; and a reflective layer arranged on the polished surface of the finish layer--.
Schaefer fails to disclose --a substrate comprising an additive manufactured aluminum and about 2 to about 3 wt.% silicon--.
Karabin discloses a new aluminum alloy useful in a variety of applications, wherein the alloy comprises from 0.1 to 3 wt.% Si, and from 1 to 30 vol. % ceramic phase (abstract, [0002], and [0003] of Karabin); which overlaps the presently claimed range of --about 2 to about 3 wt.% silicon--.  Karabin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Karabin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the aluminum alloy as the aluminum alloy of the substrate of the mirrored apparatus disclosed by Schaefer in order to have --a substrate comprising an additive manufactured aluminum and about 2 to about 3 wt.% silicon--.  One of ordinary skill in the art would have been motivated to have incorporated the aluminum alloy as the aluminum allow of the substrate of the mirrored apparatus disclosed by Schaefer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since Schaefer discloses it being possible to use an aluminum alloy or other suitable material as the material of the substrate ([Col. 3: li. 1-8] of Schaefer), a person skilled in the art would have motivation to use the aluminum alloy of Karabin.)
Regarding Claim 12:  Schaefer in view of  Karabin discloses that the finish layer is silicon (e.g. amorphous silicon), nickel chromium, or germanium ([Col. 3: li. 17-26] and [Col. 4: li. 12-19] of Schaefer).
Regarding Claim 13:  Schaefer in view of  Karabin discloses the claimed mirrored apparatus, but does not explicitly recite --the finish layer is radiation hardened and does not blister, peel, crack, or melt after being exposed to at least a 30 megarads total ionizing dose, at least a 1.43x 1013 neutrons/cm2 (1 MeV equivalent) displacement damage dose, or a combination thereof--.  However, Schaefer provides for a finish layer formed from the same materials using the same process as applicants (i.e. a finish layer that is formed by thin film vapor deposition, the finish layer is silicon, germanium, or nickel chromium; see ([Col. 2: li. 32-33], [Col. 3: li. 17-22] and [Col. 4: li. 12-19]) of Schaefer and ([0029], [0031], and [0044]) of the instant specification).  Therefore, it is the decision of the Examiner that the finish layer of Schaefer inherently possesses a finish layer that is --radiation hardened and does not blister, peel, crack, or melt after being exposed to at least a 30 megarads total ionizing dose, at least a 1.43x 1013 neutrons/cm2 (1 MeV equivalent) displacement damage dose, or a combination thereof--.  See MPEP §2112. Note there are no examples which do not meet the limitation and no discussion in the specification of any particular parameter important to meeting the parameter.
Regarding Claim 14:  Schaefer in view of  Karabin discloses that the finish layer can have a thickness of less than approximately 0.0001 inch (2.54 µm) (claim 3 of Schaefer); which overlaps the presently claimed range of --about 1 to 20 micrometers--.  Schaefer differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schaefer, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 6,921,177 B2) in view of Chu et al. (WO 2020/081157 A1).
Regarding Claim 8:  Schaefer discloses a high precision mirror (ref. #70) comprising: a substrate (ref. #12) having a surface (ref. #13) thereon; a thin-film intermediate layer (ref. #76; which is considered equivalent to the claimed "binding layer") of an amorphous silicon on the surface of the substrate; a finish layer (ref. #16) arranged on a surface (ref. #77) of the thin-film intermediate layer that is opposite the substrate, the finish layer having a polished surface (ref. #17) opposite the substrate; and a thin reflective layer (ref. #21) on the polished surface of the finish layer (figures 1 to 3, [Col. 2: li. 55 to Col. 3: li. 9], [Col. 3: li. 52-59], and [Col. 4: li. 35-64] of Schaefer).  Schaefer also discloses that the substrate can be an aluminum alloy (e.g. 6061-T6 alloy) or made from any other suitable material ([Col. 3: li. 1-8] and [Col. 5: li. 1-5] of Schaefer).  Specifically, Schaefer provides for --a mirrored apparatus comprising: a substrate having a surface and comprising aluminum and silicon; a binding layer arranged on the surface of the substrate; a finish layer arranged on the binding layer, the finish layer having a polished surface opposite the substrate; and a reflective layer arranged on the polished surface of the finish layer--.
Schaefer fails to disclose --a substrate comprising an additive manufactured aluminum and about 2 to about 3 wt.% silicon--.
Chu discloses an additively manufactured aluminum alloy, the alloy comprising up to 5 wt.% and at least 0.1 wt.% of Class Z elements (e.g. silicon) ([0003], [0018]-[0024], [0026], and [0049] of Chu).  Chu also discloses that the aluminum allow can also comprise titanium oxide, tungsten oxide, silicon carbide, silicon nitride, and aluminum oxide ([0027]-[0028] of Chu).  In the instant case, Chu discloses silicon present in the amount from 0.1 wt.% to 5 wt. % ([00-3], [0018]-[0024], and [0026] of Chu); which overlaps the presently claimed range of --about 2 to about 3 wt.% silicon--.  Chu differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Chu, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the aluminum alloy of Chu as the aluminum allow of the substrate of the mirrored apparatus disclosed by Schaefer in order to have --a substrate comprising an additive manufactured aluminum and about 2 to about 3 wt.% silicon--.  One of ordinary skill in the art would have been motivated to have incorporated the aluminum alloy of Chu as the aluminum allow of the substrate of the mirrored apparatus disclosed by Schaefer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since Schaefer discloses it being possible to use an aluminum alloy or other suitable material as the material of the substrate ([Col. 3: li. 1-8] of Schaefer), a person skilled in the art would have motivation to use the aluminum alloy of Chu.)
Regarding Claim 10:  Schaefer in view of  Chu discloses that the additive manufactured aluminum further comprises an oxide, a nitride, a carbide material, or any combination thereof ([0027]-[0028] of Chu).
Regarding Claim 11:  Schaefer in view of  Chu discloses that the additive manufactured aluminum further comprises aluminum oxide, silicon nitride, titanium oxide, and tungsten oxide ([0027]-[0028] of Chu).
Regarding Claim 12:  Schaefer in view of  Chu discloses that the finish layer is silicon (e.g. amorphous silicon), nickel chromium, or germanium ([Col. 3: li. 17-26] and [Col. 4: li. 12-19] of Schaefer).
Regarding Claim 13:  Schaefer in view of  Chu discloses the claimed mirrored apparatus, but does not explicitly recite --the finish layer is radiation hardened and does not blister, peel, crack, or melt after being exposed to at least a 30 megarads total ionizing dose, at least a 1.43x 1013 neutrons/cm2 (1 MeV equivalent) displacement damage dose, or a combination thereof--.  However, Schaefer provides for a finish layer formed from the same materials using the same process as applicants (i.e. a finish layer that is formed by thin film vapor deposition, the finish layer is silicon, germanium, or nickel chromium; see ([Col. 2: li. 32-33], [Col. 3: li. 17-22] and [Col. 4: li. 12-19]) of Schaefer and ([0029], [0031], and [0044]) of the instant specification).  Therefore, it is the decision of the Examiner that the finish layer of Schaefer inherently possesses a finish layer that is --radiation hardened and does not blister, peel, crack, or melt after being exposed to at least a 30 megarads total ionizing dose, at least a 1.43x 1013 neutrons/cm2 (1 MeV equivalent) displacement damage dose, or a combination thereof--.  See MPEP §2112. Note there are no examples which do not meet the limitation and no discussion in the specification of any particular parameter important to meeting the parameter.
Regarding Claim 14:  Schaefer in view of  Chu discloses that the finish layer can have a thickness of less than approximately 0.0001 inch (2.54 µm) (claim 3 of Schaefer); which overlaps the presently claimed range of --about 1 to 20 micrometers--.  Schaefer differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schaefer, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 6,921,177 B2) in view of Karabin et al. (US 2017/0292174 A1) as applied to claim 1 above, and further in view of Crifasi et al. (US 2015/0293275 A1).
Schaefer in view of Karabin is relied upon as described above.
Regarding Claim 9:  Schaefer in view of Karabin discloses the claimed mirrored apparatus, but failed to disclose --the binding layer is titanium, nickel, nickel chromium, chromium, gold, aluminum, molybdenum, germanium, zinc sulfide, or any combination thereof--.
Crifasi discloses a mirror (ref. #200) comprising: a substrate (ref. #210) of an aluminum alloy; an adhesion layer (ref. #240; which is considered equivalent to the claimed "binding layer") on the substrate; at least one metallic layer (ref. #220; which is considered equivalent to the claimed "finish layer") on the adhesion layer; and a thin film stack (ref. #230; which is considered equivalent to the claimed "reflective layer") on the metallic layer (figure 2, [0002], [0018]-[0020], and [0023] of Crifasi).  Crifasi also discloses that the adhesion layer can comprise, but is not limited to, Ni, Cr, NiCr, Ti, or combinations thereof ([0020] of Crifasi).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the adhesion layer of Crifasi with the binding layer of the mirrored apparatus disclosed by Schaefer in view of Karabin in order to have --the binding layer be titanium, nickel, nickel chromium, chromium, or any combination thereof--.  One of ordinary skill in the art would have been motivated to have incorporated the adhesion layer of Crifasi with the binding layer of the mirrored apparatus disclosed by Schaefer in view of Karabin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since both Schaefer and Crifasi disclose a mirror having the same general structure, it would have been obvious to a person of ordinary skill in the art to have used the adhesion layer disclosed by Crifasi as the thin-film intermediate layer of Schaefer.)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 6,921,177 B2) in view of Chu et al. (WO 2020/081157 A1) as applied to claim 1 above, and further in view of Crifasi et al. (US 2015/0293275 A1).
Schaefer in view of Chu is relied upon as described above.
Regarding Claim 9:  Schaefer in view of Chu discloses the claimed mirrored apparatus, but failed to disclose --the binding layer is titanium, nickel, nickel chromium, chromium, gold, aluminum, molybdenum, germanium, zinc sulfide, or any combination thereof--.
Crifasi discloses a mirror (ref. #200) comprising: a substrate (ref. #210) of an aluminum alloy; an adhesion layer (ref. #240; which is considered equivalent to the claimed "binding layer") on the substrate; at least one metallic layer (ref. #220; which is considered equivalent to the claimed "finish layer") on the adhesion layer; and a thin film stack (ref. #230; which is considered equivalent to the claimed "reflective layer") on the metallic layer (figure 2, [0002], [0018]-[0020], and [0023] of Crifasi).  Crifasi also discloses that the adhesion layer can comprise, but is not limited to, Ni, Cr, NiCr, Ti, or combinations thereof ([0020] of Crifasi).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the adhesion layer of Crifasi with the binding layer of the mirrored apparatus disclosed by Schaefer in view of Chu in order to have --the binding layer be titanium, nickel, nickel chromium, chromium, or any combination thereof--.  One of ordinary skill in the art would have been motivated to have incorporated the adhesion layer of Crifasi with the binding layer of the mirrored apparatus disclosed by Schaefer in view of Chu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since both Schaefer and Crifasi disclose a mirror having the same general structure, it would have been obvious to a person of ordinary skill in the art to have used the adhesion layer disclosed by Crifasi as the thin-film intermediate layer of Schaefer.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781